UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (MARK ONE) [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 QUARTERLY PERIOD ENDEDJanuary 29, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TRANSITION PERIOD fromto Commission File number 001-09299 JOY GLOBAL INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 39-1566457 (State of Incorporation) (I.R.S. Employer Identification No.) 100 East Wisconsin Ave, Suite 2780 Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip Code) (414) 319-8500 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days.Yes[ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files.)Yes [ X ]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non- accelerated filer or a smaller reporting company. See definitions of "accelerated filer,” “large accelerated filer" and “smaller reporting company” in Rule 12b -2 of the Exchange Act. LARGE ACCELERATED FILER [ X ] ACCELERATED FILER [ ] NON-ACCELERATED FILER [ ] SMALLER REPORTING COMPANY [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No[ X ] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at February 25, 2010 Common Stock, $1 par value 102,937,312 JOY GLOBAL INC. FORM 10-Q INDEX January 29, PART I. – FINANCIAL INFORMATION PAGE No. Item 1 – Financial Statements (unaudited): Condensed Consolidated Statement of Income – Quarter Ended January 29, 2010 and January 30, 2009 4 Condensed Consolidated Balance Sheet – January 29, 2010 and October 30, 2009 5 Condensed Consolidated Statement of Cash Flows – Quarter Ended January 29, 2010 and January 30, 2009 6 Notes to Condensed Consolidated Financial Statements 7 – 21 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 22-28 Item 3 – Quantitative and Qualitative Disclosures About Market Risk 28 Item 4 – Controls and Procedures 28-29 PART II. – OTHER INFORMATION Item 1 – Legal Proceedings 30 Item 1A – Risk Factors 30 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3 – Defaults Upon Senior Securities 30 Item 4 – Reserved 30 Item 5 – Other Information 30 Item 6 – Exhibits 30 Signature 31 Forward-Looking Statements Certain statements in this report, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933, and Section 21E of the Securities Exchange Act of 1934.These statements are identified by forward-looking terms such as “anticipate,” “believe,” “estimate,” “expect,” “indicate,” “may be,” “objective,” “plan,” “predict,” “should,” “will be,” and similar expressions.Forward-looking statements are based on our expectations and assumptions at the time they are made that are subject to risks and uncertainties, which may cause actual results to differ materially from the forward-looking statements.In addition, certain market outlook information is based on third party sources that we cannot independently verify, but that we believe to be reliable.Important factors that could cause our actual results to differ materially from the results anticipated by the forward-looking statements include general economic and industry conditions in the markets in which we operate, risks associated with conducting business in foreign countries, and the risks discussed in Item 1A, “Risk Factors,” of our Annual Report on Form 10-K for our fiscal year ended October 30, 2009, and in other filings that we, from time to time, make with the SEC. Any or all of these factors could cause our actual results and financial or legal status for future periods to differ materially from those expressed or referred to in any forward-looking statement.All subsequent written or oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by these cautionary statements.We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements JOY GLOBAL INC. CONDENSED CONSOLIDATED STATEMENT OF INCOME (Unaudited) (In thousands except per share amounts) Quarter Ended January 29, January 30, 2010 2009 Net sales $ 729,220 $ 754,896 Costs and expenses: Cost of sales 502,438 513,791 Product development, selling and administrative expenses 110,015 106,830 Other income (793) (965) Operating income 117,560 135,240 Interest income 2,864 1,526 Interest expense (7,460) (8,641) Reorganization items (50) (135) Income before income taxes 112,914 127,990 Provision for income taxes (36,697) (42,250) Net income $ 76,217 $ 85,740 Net income per share: Basic $ 0.74 $ 0.84 Diluted $ 0.73 $ 0.83 Dividends per share $ 0.175 $ 0.175 Weighted average shares outstanding: Basic 102,759 102,454 Diluted 104,383 102,949 4 JOY GLOBAL INC. CONDENSED CONSOLIDATED BALANCE SHEET (In thousands) January 29, October 30, 2010 2009 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 505,050 $ 471,685 Accounts receivable, net 544,213 580,629 Inventories 763,575 769,783 Other current assets 120,119 127,930 Total current assets 1,932,957 1,950,027 Property, plant and equipment, net 345,994 347,058 Other intangible assets, net 184,932 187,037 Goodwill 127,704 127,732 Deferred income taxes 316,044 332,474 Other non-current assets 62,264 63,951 Total assets $ 2,969,895 $ 3,008,279 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Short-term notes payable, including current portion of long-term obligations $ 19,686 $ 19,791 Trade accounts payable 178,468 206,770 Employee compensation and benefits 70,898 116,149 Advance payments and progress billings 336,894 321,629 Accrued warranties 61,397 58,947 Other accrued liabilities 153,584 203,498 Total current liabilities 820,927 926,784 Long-term obligations 520,490 523,890 Accrued pension costs 576,138 576,140 Other liabilities 169,293 167,726 Total liabilities 2,086,848 2,194,540 Shareholders’ equity 883,047 813,739 Total liabilities and shareholders’ equity $ 2,969,895 $ 3,008,279 5 JOY GLOBAL INC. CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) (In thousands) Quarter Ended January 29, January 30, 2010 2009 Cash flows from operating activities: Net income $ 76,217 $ 85,740 Add (deduct) – items not affecting cash Depreciation and amortization 13,874 14,510 Increase in deferred income taxes 74 1,858 Excess income tax benefit from share-based payment awards (3,175) - Change in long-term accrued pension costs 6,242 (652) Other, net 3,562 1,897 Changes in working capital: Decrease in accounts receivable, net 39,124 30,547 Increase in inventories (433) (143,651) Decrease (increase) in other current assets 7,406 (16,320) Decrease in trade accounts payable (26,020) (35,522) Decrease in employee compensation and benefits (44,943) (40,591) Increase in advance payments and progress billings 16,970 60,289 (Decrease) increase in other accrued liabilities (29,359) 6,080 Net cash provided (used) by operating activities 59,539 (35,815) Cash flows from investing activities: Acquisition of business, net of cash acquired - (11,070) Property, plant and equipment acquired (14,081) (22,792) Other, net (1,642) (2) Net cash used by investing activities (15,723) (33,864) Cash flows from financing activities: Share-based payment awards 13,945 - Dividends paid (17,930) (17,896) Purchases of treasury stock - (13,706) (Repayment) borrowings on long-term obligations, net (3,575) 70,866 Decrease in short-term notes payable - (1,894) Net cash (used) provided by financing activities (7,560) 37,370 Effect of exchange rate changes on cash and cash equivalents (2,891) (5,259) Increase (Decrease) in Cash and Cash Equivalents 33,365 (37,568) Cash and Cash Equivalents at Beginning of Period 471,685 201,575 Cash and Cash Equivalents at End of Period $ 505,050 $ 164,007 6 JOY GLOBAL INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS January 29, 2010 (Unaudited) 1. Description of Business Joy Global Inc. (the “Company”) is a leading manufacturer and servicer of high productivity mining equipment for the extraction of coal and other minerals and ores. Our equipment is used in major mining regions throughout the world to mine coal, copper, iron ore, oil sands and other minerals. We operate in two business segments: underground mining machinery (Joy Mining Machinery or “Joy”) and surface mining equipment (P&H Mining Equipment or “P&H”).Joy is a major manufacturer of underground mining equipment for the extraction of coal and other bedded minerals and offers comprehensive service locations near major mining regions worldwide.P&H is a major producer of surface mining equipment for the extraction of ores and minerals and provides extensive operational support for many types of equipment used in surface mining. 2. Basis of Presentation The Condensed Consolidated Financial Statements presented in this quarterly report on Form 10-Q are unaudited and have been prepared by us in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and pursuant to the rules and regulations of the Securities and Exchange Commission.In our opinion, all adjustments necessary for the fair presentation on a going concern basis of the results of operations, cash flows and financial position for all periods presented have been made.All adjustments made are of a normal recurring nature. The preparation of the financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.Actual amounts could differ from the estimates. These financial statements should be read in conjunction with the financial statements and accompanying notes included in our Annual Report on Form 10-K for the fiscal year ended October 30, 2009.The results of operations for any interim period are not necessarily indicative of the results to be expected for the full year. 3. Derivatives We enter into derivative contracts, primarily foreign currency forward contracts, to hedge the risks of certain identified and anticipated transactions in currencies other than the functional currency of the respective operating unit.The types of risks hedged are those arising from the variability of future earnings and cash flows caused by fluctuations in foreign currency exchange rates.We have designated substantially all of these contracts as cash flow hedges in accordance with Accounting Standards Codification (“ASC”) No. 815. These contracts are for forecasted transactions, and committed receivables and payables denominated in foreign currencies and not for speculative purposes. We are exposed to certain foreign currency risks in the normal course of our global business operations.For derivative contracts that are designated and qualify for a cash flow hedge, the effective portion of the gain or loss of the derivative contract is recorded as a component of other comprehensive income, net of tax and is reclassified into the income statement, on the same line associated with the underlying transaction and in the same period(s) in which the hedged transaction affects earnings.The amounts recorded in accumulated other comprehensive income for existing cash flow hedges is generally expected to be reclassified into earnings within one year and all of the existing hedges will be reclassified into earnings by August 2011.Ineffectiveness related to these derivative contracts was recorded in the Consolidated Statement of Income as a gain of $2.5 million and $1.1 million for the quarters ended January 29, 2010 and January 30, 2009, respectively. JOY GLOBAL INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS January 29, 2010 (Unaudited) For derivative contracts that are designated and qualify as a fair value hedge, the gain or loss of the derivative contracts is recorded in the Income Statement under the heading Cost of Sales.For quarters ended January 29, 2010 and January 30, 2009 we recorded an immaterial gain and a $2.6 million loss, respectively, in the Consolidated Statement of Income related to fair value hedges which was offset by foreign exchange fluctuations of the underlying receivable. We are exposed to credit-related losses in the event of non-performance by counterparties to our forward exchange contracts.We currently have a concentration of these contracts held with Bank of America, N.A., which maintains an investment grade rating.We do not expect any counterparties, including Bank of America, N.A., to fail to meet their obligations.A contract is generally subject to credit risk only when it has a positive fair value and the maximum exposure is the amount of the positive fair value. Forward exchange contracts are entered into to protect the value of forecasted transactions and committed future foreign currency receipts and disbursements and consequently any market-related loss on the forward contract would be offset by changes in the value of the hedged item.As a result, we are generally not exposed to net market risk associated with these instruments. The following table summarizes the effect of derivative instruments on the Consolidated Statement of Income: In thousands Effective Portion Ineffective Portion Quarter Ended January 29, 2010 Quarter Ended January 29, 2010 Location of Amount of Location of Amount of Amount of Gain/(Loss) Gain/(Loss) Gain/(Loss) Gain/(Loss) Derivative Gain/(Loss) Reclassified Reclassified Reclassified Reclassified Hedging Recognized from AOCI from AOCI from AOCI from AOCI Relationship in OCI into Earnings into Earnings into Earnings into Earnings Cash Flow Hedges Foreign currency forward contracts $ (4,958) Cost of Sales $ 229 Cost of Sales $ - 4. Borrowings and Credit Facilities Direct borrowings and capital lease obligations consisted of the following: January 29, October 30, In thousands 2010 2009 6.0% Senior Notes due 2016 $ 247,442 $ 247,366 6.625% Senior Notes due 2036 148,400 148,395 Term loan 140,000 144,375 Short-term notes payable 1,465 1,464 Capital leases and other 2,869 2,081 540,176 543,681 Less:Amounts due within one year (19,686) (19,791) Long-term obligations $ 520,490 $ 523,890 JOY GLOBAL INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS January 29, 2010 (Unaudited) We have a $400.0 million unsecured revolving credit facility (“Credit Agreement”) which expires November 10, 2011. Outstanding borrowings bear interest equal to the London Interbank Offered Rate (“LIBOR”) Rate (defined as applicable LIBOR rate for the equivalent interest period plus 0.5% to 1.25%) or the Base Rate (defined as the higher of the Prime Rate or the Federal Funds Effective Rate plus 0.5%) at our option.We pay a commitment fee ranging from 0.125% to 0.25% on the unused portion of the revolving credit facility based on our credit rating.The Credit Agreement requires the maintenance of certain financial covenants, including covenants related to leverage and interest coverage.The Credit Agreement also restricts payments of dividends or other return of capital based on the consolidated leverage ratio.At January 29, 2010, we were in compliance with all financial covenants in the Credit Agreement and had no restrictions on the payment of dividends or return of capital. At January 29, 2010, there were no outstanding direct borrowings under the Credit Agreement.Outstanding letters of credit issued under the Credit
